The respondent is 'adjudged guilty of civil contempt for disobedience of the order directing relator’s discharge, entered in Cayuga county clerk’s office on July 25, 1927, it being found that the act complained of defeated, impaired, impeded and prejudiced the rights and remedies of relator. Respond-, ent’s punishment therefor is hereby adjudged to be a fine of $250 to be paid to the relator, and in addition thereto it is adjudged and decreed that he pay to the relator the sum of $1,250 forfeiture as provided for in section 1267 of the Civil Practice Act. Ah concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.